Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered.  Applicant asserts: 
RE Claim Rejections under 35 U.S.C. 112
Examiner very kindly points out that Applicant’s amendment (if entered) would overcome the current rejection under 35 U.S.C. 112.
Re Claim Rejections under 35 U.S.C. 103: In the Office Action, as noted above, claims 5, 7, 8 and 19 were determined to contain allowable subject matter.  Applicant has amended independent claim 1 to incorporate the features of allowable claim 5. As such, claim 1 is believed to be patentable over the cited references at least for the reason that original dependent claim 5 is patentable over the cited references.  In addition, independent claims 10 and 15 have been amended in a way similar to that of claim 1. As such, independent claims 10 and 15 are believed to be patentable over the cited references at least for the same reason. 
Examiner very kindly points out that the previous office action indicated that “Claims 5, 7, 8, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims” (See Final Rejection of 12/10/2021: page 19).  However, none of the limitations in intervening claims have been included.
Examiner very kindly points out that due to change in scope, the time required for further search would be beyond the allowed time under After Final Action.  

/MINJUNG KIM/
Examiner, Art Unit 2644